Cuyahoga App. No. 48609. On April 17, 2001, at the request of the Court of Appeals for Cuyahoga County, this court granted a stay of execution of sentence in this matter to allow the Court of Appeals time to thoroughly and completely address the issues on appeal in the Court of Appeals. The Court of Appeals filed and journalized its Journal Entry and Opinion on April 20, 2001, and also filed a copy of its decision with the Clerk of this court as required by the order of April 17, 2001.
IT IS ORDERED by the court, sua sponte, that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 15th day of May, 2001, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas for Cuyahoga County.
Pfeifer, J., dissents.
Cook, J., dissents and would order that the execution be carried out forthwith.